Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 1 of 10



                            United States District Court
                                      for the
                            Southern District of Florida

   Sharon Weinstock, et al.,             )
   Plaintiffs,                           )
                                         )
   v.                                    )
                                           Civil Action No. 17-23202-Civ-Scola
                                         )
   Mousa Mohammed Abu Marzook,           )
   Defendant.                            )

                    PROTECTIVE AGREEMENT AND ORDER
        WHEREAS, the above-referenced plaintiff-judgment creditors (“Plaintiffs”)

  are seeking discovery in connection with the effort to enforce the judgments

  (“Judgments”) in favor of Plaintiffs against Mousa Mohammed Abu Marzook, the

  Islamic Republic of Iran, and Hamas – The Islamic Resistance Movement

  (“Defendants”);

        WHEREAS, in connection with Plaintiffs’ discovery and enforcement effort,

  Plaintiffs have served certain subpoenas (the “Subpoenas”) on Bank of America,

  N.A. (the “Bank”) seeking certain documents and electronically stored

  information (collectively: the “Documents”);

        WHEREAS, the Bank believes that the Documents sought necessarily

  contain customer financial information or other confidential information; and

        WHEREAS, the Bank is prepared to produce certain of the documents

  sought, provided they are produced subject to an appropriate protective

  agreement and order;

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that the

  following procedures shall govern the production and exchange of all Documents
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 2 of 10



  and other information produced, given, or exchanged by the Bank and the use

  of any such materials during the course of Plaintiff’s enforcement proceedings:

          A.   Counsel for the Bank (the “Producing Party”) may designate any

  Documents produced in response to the subpoenas, discovery responses or other

  information taken, given or exchanged in the course of discovery in the

  proceeding as “Confidential” when the Producing Party in good faith believes that

  such Documents, discovery responses or confidential information constitute or

  contain confidential information of or concerning clients or customers of the

  Producing Party or wire transfer transactions in which the Producing Party was

  involved, including correspondent banking customers or financial information,

  trade secrets, or otherwise private or confidential information that requires the

  protection provided in this Protective Agreement and Order (hereinafter

  “Confidential   Documents”     or    “Confidential   Information”).      Confidential

  Information includes, but is not limited to, the following kinds of information:

  non-public   customer    financial    information    of   any   kind;   wire   transfer

  information, including accounts holding the proceeds of blocked wire transfers;

  and non-public documents or information reflecting account information by

  account or in the aggregate.

          B.   Documents or other information designated by the Producing Party

  as Confidential shall remain confidential and be filed with a court under seal, or

  shall be redacted from any pleadings or other filings or documents not filed under

  seal.
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 3 of 10



        C.    Confidential Information may be used by the party receiving such

  information (the “Receiving Party”) only for purposes of:         (1) enforcing or

  satisfying the Judgments, pursuant to procedures authorized by law, including

  a turnover motion; and (2) identifying assets or property subject to execution or

  enforcement in satisfaction of the Judgments, including the use of such

  information in relation to the taking of discovery from third parties.

        D.    Any documents or other materials to be designated as Confidential

  Documents or Confidential Information shall be so designated by stamping the

  documents or other materials, at the time of production, with the legend

  “Confidential” or a substantially similar legend. Confidential status shall extend

  only to such page of a document stamped with the legend “Confidential.”

  Inadvertent failure to designate materials as confidential at the time of

  production may be remedied by supplemental written notice and/or the

  production of copies of properly stamped documents.

        E.    Inadvertent disclosure of materials that are subject to the attorney-

  client privilege, the work product doctrine or any other privilege or immunity

  protecting such materials from discovery shall not constitute a waiver of, or an

  estoppel as to, any claim of such privilege or protection, and any person who has

  received such materials shall, upon learning that such materials are subject to

  a claim of privilege, either (a) immediately return all such materials to the person

  that produced them; (b) immediately destroy all such materials; or (c) promptly

  notify counsel, in writing, of his or her possession of such materials and

  immediately cease to use all such materials for any purpose until obtaining
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 4 of 10



  either the consent of the Producing Party or an appropriate order from the Court.

  If the Receiving Party disputes any claim of privilege over materials that were

  inadvertently disclosed, the Producing Party shall provide the Receiving Party

  with a log sufficient to assess the claim of privilege, which may be used by the

  Receiving Party to contest the claim of privilege.

        F.    Confidential Information shall not be disclosed or distributed to any

  person or entity other than the following:

              1. Counsel and co-counsel for the Receiving Party, including
                 paraprofessional and clerical personnel who are employees of
                 such counsel;

              2. The courts and their support personnel in this Action and in any
                 proceedings incident to efforts to collect on or satisfy the
                 Judgments;

              3. The Receiving Party’s outside vendors that perform photocopying,
                 microfiching and other functions, but only for so long as
                 necessary for such vendors to perform those services, and
                 provided that they are advised in writing of the confidential
                 nature of the materials involved;

              4. Any expert or consultant retained by the Receiving Party’s
                 counsel;

              5. Any person or entity who, based on the face of the documents,
                 has previously seen the Confidential Information;

              6. Witnesses to be called to give testimony under oath and their
                 counsel; and

              7. Persons whom or which plaintiffs’ counsel reasonably believe
                 may hold or control (i) assets or property against which the
                 Judgments may be enforced and/or (ii) documents or information
                 relating to such assets or property (including counsel for and
                 employees of such persons).

        G.    Notwithstanding Paragraph F, the Receiving Party shall request that

  any person described in subparagraphs F(3) through F(7) above sign the
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 5 of 10



  “Agreement To Be Bound By Protective Agreement And Order” (Exhibit A), and

  shall obtain signed copies from persons with its control, including any person

  described in subparagraph F(3), F(4), and F(6).      Regardless of whether such

  person signs the “Agreement to Be Bound By Protective Agreement and Order”

  (Exhibit A), all persons described in subparagraphs F(3) through F(7) above shall

  be provided with a copy of this Protective Agreement and Order and are hereby

  restricted to using Confidential Information only for the purposes authorized by

  this Protective Agreement and Order. To the extent Confidential Information is

  disclosed to persons described in subparagraphs F(2), F(4), F(5), F(6) and F(7),

  only those portions of the Confidential Information that are necessary for the

  purposes of that specific disclosure shall be disclosed to such persons.

  Photocopies of documents containing Confidential Information shall be made

  only to the extent necessary to facilitate a permitted use hereunder.

        H.    This Protective Agreement and Order is without prejudice to the

  right of any party hereto to (a) apply to the Court for a further order relating to

  any Confidential Documents or Confidential Information, including making a

  challenge to a designation of a document or information as Confidential; or (b)

  apply to the Court for an order permitting disclosure of Confidential Information

  other than as provided herein. The provisions of this Protective Agreement and

  Order may also be modified on the Court’s own motion, or by motion by any

  party upon notice.

        I.    The termination of any proceeding incident to efforts to collect on

  the Judgments shall not relieve any person or party provided Confidential
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 6 of 10



  Information of his, her or its obligations under this Protective Agreement and

  Order.

        J.    Entering into this Protective Agreement and Order, producing or

  receiving Confidential Documents or Confidential Information, or otherwise

  complying with the terms of this Protective Agreement and Order shall not: (i)

  waive, supersede or amend the provisions of any prior confidentiality agreement

  between the Bank and any non-party; (ii) be construed or operate as a waiver of

  any claim of domestic or foreign privilege or immunity with respect to the

  production of any document; (iii) be construed or operate as a waiver of any

  objections the Bank is entitled to assert, if any, with respect to the subpoenas;

  or (iv) be deemed to modify or otherwise alter any applicable privileges,

  immunities or prohibitions against disclosure of documents or information

  under domestic or foreign laws or regulations, including but not limited to

  domestic or foreign bank secrecy laws, blocking laws, privacy laws or similar

  laws or regulations.

        K.    Within 90 days of the resolution of the last proceeding incident to

  efforts to collect on the Judgments, by settlement or final judgment, and the

  conclusion of any appeals therefrom, all Confidential Documents, Confidential

  Information, and copies thereof shall promptly be destroyed, which destruction

  shall be certified in writing to the Producing Party, provided that counsel may

  retain one complete set of any such materials that were presented in any form

  to the Court. Any such retained materials shall be placed in an envelope marked
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 7 of 10



  “Confidential Information Subject to Protective Order,” and to which shall be

  attached a copy of this Protective Agreement and Order.

        L.     All counsel for any Receiving Party shall also maintain copies of any

  executed Acknowledgments they obtain pursuant to this Protective Agreement

  and Order for at least one year following final resolution of this action, including

  any appeals arising therein.

        M.     The provisions of this Protective Agreement and Order restricting the

  use and disclosure of Confidential Information shall not apply to documents or

  other information that are or become public knowledge without a violation of this

  Protective Agreement and Order.

        N.     Persons may become parties to this Protective Agreement and Order,

  and become subject to its terms, by signing (by counsel or individually) the

  “Agreement To Be Bound By Protective Agreement And Order” (Exhibit A), filing

  the signed “Agreement To Be Bound By Protective Agreement And Order” with

  the Court, and serving it on all counsel of record.

        O.     Notices required under this Protective Agreement and Order shall be

  made to counsel for a person or entity (or, if unrepresented, to the person or

  entity directly) via email and overnight delivery service and shall be deemed

  effective on the next business day following the date sent.

        P.     Upon execution, this Protective Agreement and Order shall have the

  effect of an agreement among the signatories and is not conditioned on the

  Court’s    eventual   so-ordering   of   this   Protective   Agreement   and   Order.

  Furthermore, nothing in this Protective Agreement and Order shall inhibit
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 8 of 10



  Plaintiffs from commencing proceedings to execute upon or attach assets or

  otherwise seek to satisfy the Judgments based upon information that the Bank

  provides before the Court so-orders this Protective Agreement and Order.

         Q.   Without further application to the Court (unless required by the

  Court), a party may make the redactions authorized by Fed. R. Civ. P. 5.2(a),

  subject to the limitations and procedures set forth in other subdivisions of Rule

  5.2.

         R.   The Court retains discretion whether to afford confidential treatment

  to any Confidential Document or information contained in any Confidential

  Document submitted to the Court in connection with any motion, application,

  or proceeding that may result in an order and/or decision by the Court.

         S.   This Protective Agreement and Order may be signed by counsel in

  counterparts, which shall have the same force and effect as if all signatures

  appeared on one document. Email or facsimile copies of signatures shall also

  have the same force and effect as original signatures.




         [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 9 of 10



        T.     To the extent, if any, that this Protective Agreement and Order is not

  governed by federal law (including without limitation the Federal Rules of Civil

  Procedure), it shall be governed by, and construed in accordance with, the law

  of the State of New York. Any action or proceeding related in any way to this

  Protective Agreement and Order or the Subpoenas shall be brought in and

  resolved by the United States District Court for the Southern District of New

  York. The Bank and the Plaintiffs hereby irrevocably and unconditionally waive

  trial by jury in any such action or proceeding or the right to contest personal

  jurisdiction or venue in the Southern District of New York.


  Dated: October 2, 2019
         New York, New York

   ASHER PERLIN, ATTORNEY AT LAW DAVIS POLK & WARDWELL LLP


   By: /s/ Asher Perlin______________      By: /s/ Craig T. Cagney_____________
       Asher Perlin, Esq.                      Craig T. Cagney, Esq.
       4600 Sheridan Street, Suite             450 Lexington Avenue
       303                                     New York, New York 10017
       Hollywood, Florida 33021                Phone: (212) 450-3162
       Phone: (954) 284-0900 ext. 102          Fax:    (212) 701-3162
       Fax:   (201) 265-0303                   Email:
       Email: asher@asherperlin.com            craig.cagney@davispolk.com

   Attorneys for Plaintiffs                Attorneys for Bank of America, N.A.


        Done and ordered in chambers at Miami, Florida, on October 4, 2019.


                                              _______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
Case 1:17-cv-23202-RNS Document 59 Entered on FLSD Docket 10/04/2019 Page 10 of 10



                    Exhibit A to Protective Agreement and Order

    AGREEMENT TO BE BOUND BY PROTECTIVE AGREEMENT AND ORDER

           I,                                        , under penalty of perjury
   under the laws of the United States of America state as follows.
           My residence address is:
           ______________________________________________________________________
           My current employer is:
           ______________________________________________________________________
           My business address is:
           ______________________________________________________________________
           My business telephone is:
           I have read and understand in its entirety the Protective Agreement and
   Order that was issued by the United States District Court for the Southern
   District of Florida in the cases of Sharon Weinstock v. Mousa Mohammed Abu
   Marzook, Civil Action No. 17-23202, and Sharon Weinstock v. Islamic Republic
   of Iran, Civil Action No. 17-23272, dated ______________, 2019.
           I agree to comply with and to be bound by all the terms of this Protective
   Agreement and Order, and I understand and acknowledge that failure to so
   comply could expose me to sanctions and punishment in the nature of
   contempt of court, money damages, interim or final injunctive relief and/or
   such other relief that the Court deems appropriate. I solemnly promise that I
   will not disclose in any manner any information or item that is subject to this
   Protective Agreement and Order to any person or entity except in strict
   compliance with its provisions.
   Date:

   City and State (or Country) where sworn and signed:

   Printed name:

   Signature:
